Case 2:18-mj-02016 Document 1 Filed 12/17/18 Page 1 of 12

Ao 91 (Rov. 1 1/11) Cnminal complaint (approvod by AUsA F. Labor III) USAO NO~ 18-144

UNITED STATES DISTRICT CoURT

for the

 

Eastem District of Pennsylvania

 

United States of America )
v. )
Matt Jones, a/k/a "Mack," ) Ca$e NO- [$".20( b - M
Caro| Njeri Lucy )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 2018 through July 17, 2018 in the county of Philade|phla in the

 

 

Eastern District of Pennsylvania , the defendant(s) violated:

Code Section G_U”ense Description

Tit|e 211 Uni'fed State$ COde ("U-S- Count 1 - Matt Jones, a/k/a "Mack," and Caro| Njeri Lucy: conspiracy to

C-")i SeCthnS 345, 841(3)(1). 841 distribute and possess with intent to distribute 100 grams and more of heroin, a

(b)(1)(B)(i): Scnedule l controlled substanoe, in violation of 21 u.s.C. sections 846, 841(a)

Title 181 U-S-C- SeCtiOn 924(¢); (1) and 841(b)(1)(l3)(i), from January 2018 through July 17, 2018 in Pniladelpnia,

Tit|e 181 U-S-C- SeC'inn 922(9)(1)- PA; Count 2 - Matt Jones, a/k/a "Mack," and Caro| Njeri: possession of a firearm
in furtherance of a drug trafficking crime, in violation of 18 U.S.C. Section 924(c)
on Ju|y 17, 2018, in Phi|ade|phia, PA; Count 3 - Matt Jones, a/k/a "Mack:"
possession of firearm by a felon on July 17, 2018 in Philadelphia, PA.

This criminal complaint is based on these facts:
See attached Affidavit of DEA Task Force Officer Da|e Keddie

LV_l Continued on the attached sheet. b

 
 

Cé__
Complainant@gw/
DEA Task Force Officer Da|e Keddie

Printed name and title

 

Swom to before me and signed in my presence.

Date: 721 171 if

\y Judge ’s signhu)e
City and State; Philadelphia, Pennsylvania 7 Jacob P. Hart

Printed name and title

 

 

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 2 of 12

AFFIDAVIT OF PROBABLE CAUSE

I, federal Task Force Offtcer and Bucks County Detective Dale Keddie (hereafter
referred to as your Affiant) being duly sworn according to law, deposes
and states:

AFFIANT’S BACKGROUND

l. Your Afflant is a detective with the Bucks County, Pennsylvania District
Attorney’s Office and a Task Force Off1cer with the United States Drug Enforcement
Administration (DEA). Your Affiant has been employed with the Bucks County District
Attorney’s Office since May, 2012. Prior to this position, your Affiant was employed with the
Middletown Township Police Department, Bucks County, Pennsylvania, as a police officer for
18 years. Your Aftiant was a detective assigned to the criminal investigations division and then
promoted to sergeant, both concentrating on drug investigations Your Afflant is currently
assigned to the DEA Taskforce Group 51, Philadelphia Division, where your Affiant investigates
the illegal sales and distribution of controlled substances within the Eastern District of
Pennsylvania

2. Your Aff1ant has also completed 435 hours of drug training schools with the
Middle Atlantic Great Lakes Organized Crime Law Enforcement Network
(MAGLOCLEN), the Bucks County District Attorney’s Office, the Pennsylvania State Police,
Northeast Counterdrug Training Center (NCTC), the DEA, the El Paso Intelligence Center
(EPIC), the Pennsylvania Narcotic Officers’ Association (PNOA) and the Pennsylvania Offlce of
Attorney General. 'I`his training includes basic narcotic investigation school, drug identification
schools, management of the undercover process school, narcotic identification/field test training

and clandestine laboratory investigations Your Afflant has received additional certification for

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 3 of 12

successful completion of` the Class “A” Electronic Interception training course conducted at the
Pennsylvania State Police Academy in Hershey, Pennsylvania

3. Your Affiant has been involved in more than 1,000 narcotics investigations of
violation of the Controlled Substance, Drug, Device and Cosmetic Act. Your Affiant is
empowered to conduct investigations of and to make arrests for offenses involving the
manufacture, delivery or possession with the intent to manufacture or deliver controlled
substances within the meaning of 35 P.S. §780-113(a)(30), conspiracy within the
meaning of 18 Pa. C.S.A. §903, and all related crimes

4. Your Affiant has been involved in the execution of search and seizure warrants,
Interviewing and debriefing drug violators, recruiting and utilizing confidential inforrnants, and
the execution of arrest warrants. Your Affiant has worked in an undercover capacity on several
of occasions purchasing controlled substances, including, but not limited to, marijuana, cocaine,
and heroin. As a result of training and experiences your Affiant is familiar with the methods,
devices and modus operandi of persons and organizations involved in the illegal importation,
distribution and/or use of controlled Substances. Your Affiant is familiar with the manner in
which controlled substances are imported, distributed and sold, along with techniques of
concealment, packaging and street terminology employed by drug dealers Your Affiant is an
investigative or law enforcement officer of the Commonwealth of Pennsylvania Within the
meaning of the Pennsylvania Crimes Code.

5. Your Affiant is familiar with the clandestine manner in which drugs are
manufactured, stored, sold and distributed Your Affiant is also familiar with prices, street slang
and terms, code words, and mechanisms used in association with the distribution and use of

illegal drugs

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 4 of 12

6. Your Affiant is aware of the circumstances of this case and has been closely
involved in the investigation through personal participation, interaction with other law
enforcement agencies involved with this and related investigations and the review of documents
and intelligence pertinent to this investigation Because this affidavit is being submitted for the
limited purpose of establishing probable cause for the issuance of arrest warrants l have not
included all of the facts and circumstances known to me regarding this investigation

7. Based on the training knowledge and experience of your Affiant, I have learned
the following in connection with investigating those involved in illegal trafficking of controlled
substances

a. Those involved in the illegal trafficking of controlled substances often maintain,
on hand, large amounts of U.S. currency in order to maintain and finance their ongoing drug
business

b. That it is common for narcotic and drug traffickers to maintain books receipts
notes ledgers receipts relating to the purchase of financial instruments and/or the transfer of
funds and other papers relating to the transportation, ordering, sale, and distribution of
Controlled Substances;

c. That it is common for narcotic and drug traffickers to secrete contraband,
proceeds of drug Sales and records of drug transactions in secure locations within their
residences their businesses the residence of relatives and associates safe deposit boxes and/or
other locations which they maintain dominion and control for their ready access and to conceal
these items from law enforcement authorities;

d. That, in order to accomplish this concealment, drug traffickers frequently build

"stash" places within their residences within their businesses at the residences of relatives and

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 5 of 12

associates safe deposit boxes and/or other locations (including buried on the grounds of the
places described therein.) That there are a number of publications available instructing where and
how to build "stash" places Copies of these types of publications have been found in the
aforementioned locations of drug traffickers

e. That it is common for persons involved in criminal activity to maintain evidence
relating to obtaining, secreting, transferring, concealing and spending drug proceeds such as
large amounts of currency, within their residences or the residence of relatives and associates
which they maintain dominion and control over;

f. That large-scale drug traffickers often utilize electronic equipment, such as
computers cellular telephones currency counting machines to facilitate their drug trafficking
activities

g. That the sale of controlled substances generates large quantities of United States
currency in small denominations (commonly referred to as "street money");

h. That drug traffickers commonly maintain addresses or telephone numbers in
books papers or electronic devices that reflect names addresses and/or telephone numbers of
their associates in the trafficking organization, and/or individuals involved in their money
laundering activities

i. That drug traffickers utilize cellular telephones and/or portable cellular telephones
to make it more difficult for law enforcement authorities to identify and/or intercept their
conversations

j. That drug traffickers commonly have in their possession, that is on their person
and at their residences firearms including but not limited to; handguns rifles shotguns and

ammunition These firearms are used to protect and secure a drug trafficker's property, including

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 6 of 12

supplies of controlled substances and drug proceeds
DETAILS OF THE INVESTIGATION

ll. Based on the facts set forth below, your Affiant has probable cause to believe that
Mack J ones and Carol Njeri Lucy have committed violations of Title 21, United States Code
Sections 846, 84l(a)(l), and 841(b)(1)(B)(i), involving conspiracy to possess with intent to
deliver 100 grams and more of a substance containing a detectable amount of heroin, and
firearms offenses in violation of Title 18, United States Code, Sections 922(g)(1) and 924(0).
Backg;ound

12. In January 2018, the New Jersey State Police Gangs & Organized Crime Central
Unit, along with the Maple Shade, New Jersey Drug Office, Philadelphia DEA Group 51, and
Philadelphia Police Departrnent IDIS, initiated a joint investigation of Matt “Mack” J ones Carol
Njeri Lucy, and other co-conspirators, for the distribution of heroin and fentanyl in New Jersey
and the Philadelphia area.

13. During the investigation, law enforcement agents learned that J ones was a
supplier of heroin and fentanyl, and that J ones utilized other individuals including Lucy, to
distribute drugs to customers in New Jersey and the Philadelphia area.

l4. ln January 2018, the NJSP received information from a cooperating source (CS-l)
that a female named “Carol,” who resided in Philadelphia, Pennsylvania, was working for a drug
supplier who was selling large quantities of heroin and marijuana In 2017, during a separate
investigation, New Jersey law enforcement agents identified CS-l as a participant in drug
transactions and the unlawful sale of a iirearm. New Jersey authorities charged CS-l with heroin
trafficking and a firearm offense. CS-l pled guilty to the New Jersey charges and agreed to

cooperate with law enforcement officials CS-l is awaiting sentencing in the New Jersey case.

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 7 of 12

CS-l has a prior state court conviction for possession of cocaine, and prior state court conviction
for carjacking and resisting arrest. Information provided by CS-l dining the course of this
investigation has proven to be reliable.
The January 31. 2018 Controlled Buv

15. On January 9, 2018, CS-l , under the supervision of the NJSP, CS-l met with
Lucy at the Cherry Hill Mall, in Cherry Hill, New Jersey. During this meeting, CS-l obtained a
sample of suspected heroin from Lucy. CS-l was equipped with a recording device. A review
of the recording confirmed CS~l and Lucy discussed a heroin purchase, as described by CS-l.
Laboratory analysis of the sample confirmed the material contained .24 grams of a mixture of
heroin and fentanyl. At the time of this transaction, Lucy resided at 1751 F oster Street,
Apartment CSB, Philadelphia, Pennsylvania

16. On January 31, 2018, CS-l made arrangements With Lucy to purchase 75 grams
of heroin, CS-l met with Lucy at the Cherry Hill Mall in Cherry Hill, New Jersey, where Lucy
gave CS-l 75 grams of heroin in exchange for $5,250 in United States currency, Surveillance
agents observed the meeting, CS-l was equipped with a recording device. A review of the
recording confirmed CS-l and Lucy discussed the heroin transaction, as described by CS-l.
Laboratory analysis of the material confirmed it consisted of 74.83 grams of a mixture of heroin
and fentanyl.

17. Toll records for a telephone number subscribed to Lucy, reflect that the telephone
number had multiple contacts on January 31, 2018 with a telephone number associated with
J ones both before and after the meeting between CS-l and Lucy.
The FebruarLl 5, 2018 Controlled Buv

18. The NJSP and the DEA conducted a second controlled buy of heroin using CS-l

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 8 of 12

on February15, 2018,

19. At approximately 11:54 a.m., law enforcement agents observed Lucy drive in a
white-colored BMW sedan to the parking lot for the apartment complex located at 1751 Foster
Street, Philadelphia, Pennsylvania Surveillance agents observed Lucy park her vehicle next to a
white Buick automobile and enter apartment C8B. Surveillance agents then observed Jones exit
the Buick and enter apartment C8B.

20. Under the supervision of law enforcement agents CS-l made arrangements with
Lucy to purchase 100 grams of heroin. At 12:39 p.m., surveillance agents observed Lucy exit
the apartment at C8B, enter the BMW sedan and drive to the Cherry Hill Mall. CS-l met with
Lucy at the Cherry Hill Mall, and obtained 100 grams of heroin from Lucy in exchange for
$7,000 in cash. Laboratory analysis of the material confirmed it consisted of 99.67 grams of a
mixture of heroin and fentanyl. CS-l was equipped with a recording device and a review of the
recording confirmed CS-1 and Lucy discussed the heroin purchase, as described by CS-l. Toll
records for the telephone number subscribed to Lucy, reflect that the telephone number had
multiple contacts on February 15, 2008 with a telephone number associated with to J ones both
before and after the meeting between CS-l and Lucy.

The July 17, 2018 Searches

21. ln January 2018, Lucy had told the CS-l that she had “a guy” who was supplying
her with the drugs CS-l told Lucy that CS-l wanted to talk to her “guy” so that CS-l could
negotiate a better price for the heroin, Lucy told CS-l that her “guy" could not come to New
Jersey because he was on parole and was not allowed to travel to New Jersey. Later, CS-l spoke
by telephone with a male to negotiate additional heroin purchases However, CS-l never met the

person face to face.

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 9 of 12

22. In April 2018, law enforcement agents`obtained information that J ones had moved
to Apartrnent C8B, 1751 Foster Street, Philadelphia, Pennsylvania. However, on April 19,
2018, surveillance agents observed J ones park his vehicle at, and enter the premises located at
108 F ederal Street, Bensalem, Pennsylvania

23. On June 28, 2018, the Honorable John Kelley, of the Camden County, New
Jersey Municipal Court, approved an arrest warrant for Carol Lucy on state felony charges
including the distribution of heroin and fentanyl, distribution of heroin and fentanyl within a
school zone, and possession of a controlled substance Due to Lucy’s frequent travel out of the
country and to other States law enforcement agents obtained a tracking warrant from the Mercer
County, New Jersey Superior Court, for the cellular telephone which Lucy had been utilizing
during the narcotics investigation

24. At approximately 1:31 a.m. on July 17, 2018, the tracking device indicated Lucy
was located at 108 F ederal Street, Bensalem, Pennsylvania, the location where law enforcement
agents had observed J ones

25. At approximately 9:30 a.m. on July 17, 2018, Bensalem Township police officers
along with other members of the task force went to 108 Federal Street, Bensalem, Pennsylvania,
to execute the arrest warrant for Lucy. When law enforcement officers knocked on the door at
108 F ederal Street, J ones answered the door. The officers advised J ones they were investigating
an abandoned 911 ca11 as a ruse to keep him calm. Jones, who appeared nervous Stated that he
was in the residence alone and nobody had contacted 911. Law enforcement officers entered the
residence to locate Lucy and execute the arrest warrant because the tracking device continued to
place her at the location

26. J ones became more agitated and was advised to sit on the couch in the second

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 10 of 12

floor living room/kitchen area. Upon entry onto the second floor, Bensalem Police Officer
Christopher Gray observed a money counter on the kitchen counter, along with two razor blades
containing a white substance, and a Ziploc freezer bag sealer next to them.

27. At this time, J ones became more irate and stood up from the couch. Philadelphia
Detective George and Police Officer Fox then walked to the third floor where they encountered
Lucy in a bedroom, contrary to Jones’ earlier statement that no one else was inside the house.
When Officer Fox and Detective George entered the bedroom, Officer Fox observed a black-
colored handgun on the dresser in plain view. The officers arrested Lucy. Othcr members of the
Task Force searched the premises for the presence of other persons with negative results

28. Later on July 17, 2018, law enforcement officers executed a search warrant at 108
Federal Street, Bensalem, Pennsylvania. During the execution of the search warrant, law
enforcement officers seized the following items: $103,291.00 in United States currency; several
plastic bags containing suspected heroin, including 84 bundles containing 1,176 packets zip lock
bags containing suspected cocaine; multiple packages of suspected marijuana; a Colt model
Cobra .38 caliber handgun bearing serial number 121984 and loaded with live amrnunition; a
MKA model 1919 12 gauge shotgun bearing serial number 1305081 and loaded with live
ammunition; a money counter, mixing bowls with white residue, digital scales with white
residue, a heat sealer, assorted packaging materials and mail, a passport, and other identification
documents in the name of Mack J ones

29. Lucy gave consent for law enforcement officers to search the premises located
Apartment C8B, 1751 Foster Street, Philadelphia, Pennsylvania. During the search of the
premises on July 17, 2018, law enforcement officers seized the following items: a Glock 9MM

pistol, confirmed to have previously been reported stolen; a Taurus 9MM pistol, confirmed to

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 11 of 12

have previously reported stolen; approximately 100 grams of tramadol; a small amount of
cocaine; 26 THC (Tetra-Hydro~Cannabinol) oil packets approximately 5 pounds of suspected
marijuana; 179 packets of suspected heroin packaged for distribution; $1,300.00 in Umted States
currency; a large amount of paraphernalia, including clear plastic zip lock bags jars boxes of
pre-stamped glassine baggies marked with a cartoon character, boxes of sandwich baggies and a
digital scale.

30. At the Bensalem Police Department headquarters officers advised Lucy of her
Miranda rights and Lucy agreed to waiver her rights and consented to an interview with the
officers Lucy stated that J ones was her boyfriend. Lucy stated that 108 Federal Street is Jone’s
house and that she had gone to Jones’s house the night before to do laundry. Lucy stated she
didn’t know anything about “the stuff ’ that was in the house. Lucy stated she saw a gun in
Jone’s bedroom. Lucy admitted that J ones had previously given her heroin which she had
delivered to a male at the Cherry Hill Mall, in Cherry Hill, New Jersey. Lucy stated that she
gave the money which the male gave to Lucy for the heroin, to J ones

31. Laboratory analyses of the materials seized from 108 Federal Street on July 17,
2018, confirmed that the substances contained heroin with a total weight of approximately
497.74 grams

32. In August 2012, the Bensalem Police Department test fired the seized Colt model
Cobra .38 caliber handgun bearing serial number 121984 and the MKA model 1919 12 gauge
shotgun bearing serial number 1305081, and both firearms discharged projectiles.

33. According to Pennsylvania criminal history records J ones has multiple prior
felony convictions for drug offenses including a 2007 conviction in the Philadelphia County

Common Pleas Court for possession with intent to distribute a controlled substance and criminal

10

 

Case 2:18-mj-O2016 Document 1 Filed 12/17/18 Page 12 of 12

conspiracy, for which J ones was sentenced to a term of imprisonment of five to ten years
CONCLUSION
34. Based orr my training and experience, and my knowledge of the facts and

evidence developed during this investigation I have probable cause to believe that:

(a) from at least January 2018 through July 17, 2018, Mack Jones and Carol Njeri
Lucy conspired to distribute and to possess with intent to distribute 100 grams or more of a
mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and (b)(l)(B)(i);

(b) on July 17, 2018, Mack Jones and Carol Njeri Lucy possessed firearms that
is a Colt Cobra .38 special pistol loaded with live ammunition; a loaded MKA 1919 12 gauge
shotgun loaded with live ammunition in furtherance of a drug trafficking crime, in violation of
18 U.S.C. § 924(c); and

(c) orr July 17, 2018, Mack Jones, having been previously been convicted of a
felony in a court of the Commonwealth of Pennsylvania, unlawfully possessed firearms and
ammunition that is a Colt Cobra .38 special pistol loaded with live ammunition a loaded MKA

1919 12 gauge shotgun loaded with live ammunition in violation of 18 U.S.C. § 922(g)(1).

Task Force Oche®Mie

Drug Enforcement Administration

Swom to before me this n
day of December, 2018

 

Un` ed tates Magistrate Judge

11

